                  Case 1:18-cv-06925-VSB Document 51
                                                  50 Filed 05/21/20
                                                           05/20/20 Page 1 of 2




                                         Meyner and Landis LLP                                   New York Address:
          reply to:
                                                Attorneys At Law                                  100 Park Avenue
  Catherine Pastrikos Kelly
Direct Dial: 973-602-3423                     One Gateway Center                                     16th Floor
    CKelly@meyner.com                              Suite 2500                               New York, New York 10016
                                           Newark, New Jersey 07102
                                                www.meyner.com

                                                   May 20, 2020

        VIA ECF
        Hon. Vernon S. Broderick, U.S.D.J.
        United States District Court
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square, Room 415
        New York, New York 10007

                        Re:    Dubai Equine Hospital v. Equine Imaging, LLC, et al., No. 18-cv-6925 (VSB)

        Dear Judge Broderick:

              We represent Plaintiff Dubai Equine Hospital (“Plaintiff”) in the above-referenced matter.
        We write regarding the Second Amended Case Management Plan and Scheduling Order (“Second
        Amended CMO”) (Dkt. 45) that the Court entered on May 1, 2020.

                On April 27, 2020, Plaintiff filed a Motion to Compel against Defendants George
        Papaioannou and Equine Imaging, LLC (together, “Defendants”) on the basis that Defendants
        failed to provide available dates for their deposition and failed to substantiate withholding
        confidential documents and/or execute a confidentiality agreement. As a result, Plaintiff requested
        that the Court extend the discovery end date only for Defendants to produce the withheld
        documents and for Plaintiff to take Defendants’ depositions.

               On May 1, 2020, the Court granted Plaintiff’s Motion to Compel and entered the Second
        Amended CMO. In the Second Amended CMO, however, the Court extended all fact discovery to
        July 30, 2020. We respectfully request that the Court amend the Second Amended CMO and
        extend fact discovery to only allow Defendants to produce the withheld documents and Plaintiff
        to conduct Defendants’ depositions.

                The Court conducted an initial conference in this action on November 8, 2019. Therefore,
        the parties have been involved in discovery for nearly six months. Despite serving document
        requests and interrogatories, Defendants failed to serve any notices of deposition on Plaintiff, have
        not served any subpoenas on third parties and have not conducted any depositions. Defendants
        also failed to request an extension of time to conduct discovery before the discovery end date of
        April 30, 2020. Therefore, Defendants waived their right to conduct any further discovery.
          Case 1:18-cv-06925-VSB Document 51
                                          50 Filed 05/21/20
                                                   05/20/20 Page 2 of 2
Hon. Vernon S. Broderick, U.S.D.J.
May 20, 2020


       Plaintiff previously filed a request for this relief on May 5, 2020. On May 6, 2020, the
Court denied Plaintiff’s application without prejudice and directed Plaintiff to refile its request at
the end of the discovery stay relating to Defendants’ replacement of counsel. The discovery stay
ended on May 18, 2020. Therefore, Plaintiff now refiles its request.

        Accordingly, we respectfully request that the Court amend the Second Amended CMO to
only allow an extension of fact discovery for Defendants to produce the withheld documents and
for Plaintiff to conduct Defendants’ depositions.

       We thank the Court for its attention to these matters.

                                               Respectfully submitted,
                                               MEYNER AND LANDIS LLP

                                               Catherine Pastrikos Kelly

                                               Catherine Pastrikos Kelly (CP3300)

cc:    George Papaioannou (via email and first-class mail)
       169 Middle Neck Road
       Sands Point, New York 11050
       gpmove@gmail.com
       gpmove@me.com

       Equine Imaging, LLC d/b/a Four Dimensional Digital Imaging, LLC
       (via email and first-class mail)
       c/o George Papaioannou
       169 Middle Neck Road
       Sands Point, New York 11050              Application granted in part and denied in part. The parties
       gpmove@gmail.com                         are reminded of their obligation to file a joint status
       gpmove@me.com                            update proposing dates for the noticed depositions, and a
                                                       proposed protective order to facilitate the production of
                                                       potentially confidential material. The parties shall file this
                                                       status update no later than May 29, 2020. Corporate
                                                       defendant Equine Imaging, LLC is also advised of its
                                                       obligation to retain counsel or risk default judgment.
                                                       Plaintiff is directed to mail a copy of this order and the
                                                       revised case management plan and scheduling order to
                                                       Defendants and file proof of such mailing.




                                                                                                            5/21/2020



                                                  2
